Citation Nr: 1202416	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Family Friend 




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969 and from November 1969 to February 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

The appellant testified before the Board sitting at the RO in March 2009.  A transcript of the hearing is associated with the claims file. 

In January 2009, the Board remanded the claim for further development.  

Prior to his death, the Veteran submitted claims for service connection for lung cancer on a direct basis and under the provisions of 38 U.S.C.A. § 1151.  The RO received the appellant's claim for Dependency and Indemnity Compensation and accrued benefits in March 2004, within one year of the Veteran's death.  
38 U.S.C.A. §§ 5101(a), 5121(a)(c); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).
The issue of entitlement to accrued benefits has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and it is referred to the AOJ for appropriate action consistent with this decision.  




FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and was not exposed to herbicide or friable asbestos during naval service. 

2.  The Veteran died in January 2004.  The cause of death listed on the death certificate was metastatic non-small cell lung cancer. 

3.  The Veteran sustained an additional disability manifested as a worsening or deterioration of the Veteran's existing metastatic non-small cell lung cancer as a result of VA's failure to make an earlier diagnosis and medical intervention.  

4.  Failure to make an earlier diagnosis and intervention was the result of carelessness, negligence, lack of proper skill, and error in judgment on VA's part in furnishing medical treatment and examination which proximately caused the Veteran's additional disability.  VA failed to exercise the degree of care that would be expected of a reasonable health care provider.


CONCLUSION OF LAW

The criteria for service connection for metastatic non-small cell lung cancer, the cause of the Veteran's death, under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1151 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran died in January 2004.  The cause of death listed on the state death certificate was metastatic non-small cell lung cancer.  No secondary or contributing causes were noted.  The appellant seeks benefits as the unremarried surviving spouse.  She contends that the Veteran served aboard naval vessels and ashore in the Republic of Vietnam and that his lung cancer was caused by exposure to herbicide, asbestos, and hazardous chemicals in service.  The appellant further contends that service connection is warranted under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care.  

Service Assignment History

The appellant and the Veteran were married in October 2001.  In a December 2003 claim prior to his death, the Veteran noted that he had been exposed to Agent Orange while serving in Vietnam. 

In a March 2009 Board hearing, the appellant stated that the Veteran served aboard two warships including the USS St. Louis (LKA-116) which carried drums of Agent Orange herbicide to ports in Vietnam.  She stated that the Veteran offloaded the drums, small craft, and other equipment and travelled to Saigon on law enforcement missions.  The appellant stated that the Veteran was a gunner on river patrol craft and that he was aboard another ship that participated in chemical warfare testing.  The appellant had previously submitted excerpts from the Veteran's service personnel records and written materials from the internet relevant to the two ship's histories and participation in chemical warfare testing.  The claims file also contains statements in September 2004 from the Veteran's two brothers.  One brother noted that he was told by the Veteran of his service in the Mekong Delta area of Vietnam on a patrol boat.  Another brother noted that he had seen the Veteran's orders for training prior to transfer to Vietnam.  The appellant also stated at the hearing that the Veteran served aboard USS Cabildo (LSD-16).   

Service personnel records showed that following basic training, the Veteran was assigned to USS Fort Snelling (LSD-30) from April 1966 to October 1967.  The Veteran's rating was boatswain's mate with duties associated with deck seamanship, topside preservation, and small craft operations.  The Veteran qualified as a small craft coxswain.  The ship operated in the Atlantic Ocean and Mediterranean Sea.  In August 2004, the National Archives and Records Administration reported that the deck logs for this vessel were reviewed and that the vessel was not in or near Vietnam from April 1966 to October 1967.  Service personnel records showed that the Veteran requested a transfer to duty in Vietnam in December 1966.  Although his commanding officer recommended approval, the Veteran did not receive orders to transfer at that time.  During this tour of duty, the Veteran incurred injuries to his head and left shoulder when a hatch cover fell on him.

USS Fort Snelling participated in Operation SHAD 69-10 in May 1969.  This was a test of the vulnerability of Navy ships and crews to chemical warfare attacks using use a non-toxic substance to simulate chemical agents.  However, the Veteran transferred to another assignment 18 months earlier and did not participate in this test. 

In October 1967, the Veteran transferred to a shore duty assignment at an inshore warfare training facility in California.  The training center received a unit citation for its work from August 1966 to June 1968 in providing training and material support for Sailors and units deploying to inshore warfare duties in Vietnam.  There was no mention in the citation or any of the Veteran's service records that he or any training center staff travelled to Vietnam.  The Veteran did not receive any additional navy enlisted classification codes or warfare designations associated with inshore warfare.  

In April 1968, the Veteran was transferred to a naval air station in Nevada to complete his shore duty tour.  He declined to reenlist in October 1969 and received an honorable discharge.  There are no administrative notes regarding temporary duty in Vietnam, and the Veteran did not receive a Vietnam Service Medal.  

The Veteran reenlisted in November 1969 and in December 1969 reported to USS St. Louis (LKA-116) in Norfolk, Virginia.  The ship had been recently completed construction and conducted crew training on route to its homeport in Long Beach, California.  The Veteran was transferred ashore on August 1, 1970 and was admitted to a naval hospital for treatment for low back pain.  USS St. Louis departed Long Beach for a deployment to the Western Pacific the same day.  Although the ship later docked and operated in waters near Vietnam and was engaged in the transportation of amphibious assault boats and equipment, the Veteran was not aboard during these operations.   The Veteran remained assigned to the hospital or to the Long Beach Naval Station until he was discharged with a thoracic and lumbar spine disability in February 1971.  There are no administrative notes regarding temporary duty in Vietnam, and the Veteran did not receive a Vietnam Service Medal.  

In August 2006, the National Personnel Records Center performed a search of the Veteran's records and concluded that there was no information to substantiate the Veteran's service in Vietnam.  

There is no entry in the service treatment records regarding service aboard USS Cabildo.  A history of this ship obtained from a veteran's internet site shows that the ship returned from its last Western Pacific deployment in December 1968 and thereafter operated as a training ship from its homeport in Long Beach, California until it was decommissioned in March 1970.  See http://www.usscabildo.org/history.html (last visited Jan 8, 2012).   This ship's operations overlap with the Veteran's assignments only during the period of his service at the inshore warfare training center when he may have been aboard on a temporary basis for training along the California coast.  

The Board acknowledges that the appellant and the Veteran's brothers are competent to report on the nature and circumstances of the Veteran's service as they may have been told by the Veteran or may have seen a document appearing to be orders to Vietnam.  Regrettably, the Board concludes that the service personnel records contain details of two entire periods of service and that the great weight of probative and credible service record evidence shows that the Veteran did not serve in Vietnam, on inshore waters, or in the Western Pacific Theater.    

Direct Service Connection for Lung Cancer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Although respiratory cancers are among those diseases for which presumptive service connection is available, the Veteran did not serve in Vietnam, and the presumption is not for application in this case. 

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are silent for any abnormal respiratory symptoms, diagnoses, or treatment.  The appellant stated that the Veteran told her that he handled drums containing herbicide agent.  The Veteran's naval occupation as a boatswain's mate includes the handling of materials using cranes and rigging.  However, the Veteran's first shipboard tour of duty was on an amphibious landing dock that operated in the Atlantic and Mediterranean.  The Veteran's second shipboard assignment was on an amphibious cargo ship.  Ship history provided by the appellant showed that the mission of this vessel was the transportation of equipment to support amphibious operations by Marine Corp units.  The herbicide used in Vietnam was part of operations by the U.S. Air Force.  Furthermore, the Veteran was transferred from the ship prior to its first deployment.  Therefore, the Board concludes that the Veteran's reports to his family that he handled drums of herbicide and was exposed to herbicide are not credible because it is not consistent with the Veteran's military occupation and duties shown in the service records.  

The appellant contends that the Veteran's lung cancer was caused by exposure to asbestos.   Applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidance for considering compensation claims based on exposure to asbestos.  The information and instructions were incorporated in the Veterans Benefits Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- related diseases varies from 10 to 45 years or more between first exposure and development of disease.  Veterans Benefits Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29-a.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id. at Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b.

As noted above, the Veteran's service personnel records reflect that he served aboard USS Ft. Snelling and USS St. Louis.  The appellant alleges that he was exposed to asbestos while on board.  The Veteran's service personnel and treatment records do not show that he was exposed to friable asbestos fibers as part of his duties which did not involve maintenance or repair of mechanical, piping, or ventilation systems.   Service treatment records do not show medical surveillance for Sailors with occupational duties related to asbestos work.  The Veteran did not serve aboard a ship while it was undergoing construction or overhaul.  Information provided to VA by the Navy Bureau of Personnel showed that the probability of exposure to asbestos by a boatswain's mate is minimal.  See Asbestos Claims Memorandum, M.M. Parker (May 13, 2002); see also Navy Jobs and Asbestos Exposure, http://www.mesotheliomaweb.org/mesothelioma/veterans/navy-jobs-exposure (last visited Jan. 8, 2012).   Although navy ships in the 1960s did employ asbestos insulation on piping, bulkheads, and some mechanical systems, the Veteran's occupation did not include rip-out or installation of asbestos that would have exposed him to friable asbestos fibers.  Therefore, the Board concludes that the weight of probative evidence is that the Veteran was not exposed to asbestos in service.  

In January 2009, the Board remanded the claim for the RO to determine whether the Veteran had pre or post service exposure to asbestos and to obtain a VA record review and opinion by a pulmonary specialist to determine if asbestos exposure, if any, or his history of smoking were related to the lung cancer. 

Records of VA and private medical care are silent for any mention of clinical indications or diagnoses such as interstitial pulmonary fibrosis (asbestosis),  pleural effusions and fibrosis, pleural plaques, or mesotheliomas of the pleura relating the Veteran's lung cancer to asbestos.  In a December 2003 claim, the Veteran did not report exposure to asbestos.  The Veteran enlisted at the age of 18; there is no evidence of record to address any pre-service occupations.  A history of post-service employment reported by the Veteran to the Social Security Administration in February 1994 and to VA in December 2001 showed that he worked as a retail store loss control investigator, an inventory clerk, a production associate for an electronics firm, a pipe layer, and in construction of roads and bridges as a laborer and in construction administration and safety positions.  In November 2009, a VA physician noted a review of the claims file and that the clinical records contained no mention or clinical indications of exposure to asbestos.  The physician noted that if exposure had occurred, the effects of the Veteran's history of smoking would be a dominant factor.   

The Board concludes that there has been substantial compliance with the remand instructions.  The claims file contained information on post-service occupations and reasonably concludes that there was no pre-service asbestos exposure as the Veteran enlisted as a teenager.  A medical review and opinion was obtained based on a review of the personnel and medical records.  The opinion was responsive to the Board's instructions as the physician noted no evidence of asbestos exposure at any time or clinical indications that the lung cancer was related to asbestos.  

The Board concludes that direct service connection for non-small cell lung cancer, the cause of the Veteran's death, is not warranted.  The disease did not manifest in service as the service treatment records are silent for any respiratory symptoms or illness.  The weight of credible evidence is that the Veteran was not exposed to friable asbestos fibers in service and that his lung cancer was not associated with asbestos exposure.  

Service Connection for Lung Cancer 
Under the Provisions of 38 U.S.C.A. § 1151

Effective for claims received on or after October 1, 1997, compensation is available for a qualifying additional disability in the same manner as if the disability were service connected.  An additional disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).  

Under the provisions of 38 U.S.C. § 1151 applicable to claims filed prior to October 1, 1997, benefits may be paid for disability or death attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability or death due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment which probably would have avoided the resulting disability or death.  Application of 38 U.S.C.A. § 1151 to Claims Based on VA Failure to Diagnose a Pre-existing Condition, VAOPGCPREC 5-2001 (Feb. 5, 2001).  Even though the standard provided by the VA general counsel in 2001 considered an earlier version of 38 U.S.C.A. § 1151, the opinion has not been vacated and remains relevant to the criteria for additional disability caused of a failure to diagnose.  

The factual elements necessary to support a claim under 38 U.S.C.A. § 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Id. 

In a failure to diagnose claim under38 U.S.C.A. § 1151, the "injury, or an aggravation of an injury," must necessarily be the failure to diagnose the condition.  Roberson v. Brown, 22 Vet. App. 358, 364 (2009), aff'd, 607 F.3d 809 (Fed.Cir.2010) (citing Brown v. District of Columbia, 853 A.2d 733, 739 (D.C. 2004) (holding that the injury in a failure to diagnose case is the "worsening or deterioration of the plaintiff's condition that results from the physician's failure to diagnose the patient's medical condition)). 

In a February 1994 SSA disability examination, the Veteran denied any respiratory symptoms.  In January 1995, a VA clinician in North Carolina noted that the Veteran sought treatment for symptoms of clubbing of the fingers.  The examiner noted no reported history of lung disease but that the Veteran started smoking at age 19, averaged one pack per day, and was currently smoking one and one-half packs per day.  A clinician noted an oral report that a chest X-ray was normal.  A pulmonary function test showed small airway disease consistent with mild chronic obstructive pulmonary disease that did not explain the clubbing.  

VA outpatient treatment records from clinics in Maine starting in March 2001 showed that the Veteran was receiving ongoing treatment for cervical and lumbar spine, right shoulder pain, and mental health symptoms.  In December 2001, a VA rheumatologist investigated causes for multiple joint pains and clubbing.   The physician noted the Veteran's reports of a family history of cancer on his mother's side.  The Veteran weighed 197 pounds and continued to smoke.  In January 2002, the Veteran was admitted to a VA medical center's spinal cord injury clinic (SCI) for further evaluation of his chronic joint pain.   Late in January 2002, a chest X-ray was evaluated as showing "Diffuse bilateral mild prominence of pulmonary marking - question etiology" and noted that these indications may be compatible with smoking or asthmatic history and clinical correlation was suggested.  There was no definite consolidating alveolar infiltrate.  The evaluator further noted "Subsegmental atelectasis" and " Increased right apical density- suspect hypertropic change. Suggest apical lordotic and kyphotic views for further evaluation."  The Veteran continued to receive treatment for spinal and shoulder pain and in May 2002 underwent right shoulder surgery.  There is no record of follow up imaging or investigation of the January 2002 X-ray abnormality.   

In December 2002, the Veteran sought treatment at a VA medical center in North Carolina for low back pain and episodes of nausea, vomiting, sweating, loss of appetite, and loss of ten pounds of weight in one week.  The examiner noted the Veteran's weight was 162 pounds.  The Veteran reported that he had recently moved to the area and had attempted to quit smoking eight days earlier.  The initial assessment was low back pain with constitutional symptoms and weight loss, rule out tumor.  X-rays obtained at this time addressed only deficits of the lumbar and cervical spine.  A magnetic resonance image obtained in February 2003 showed indications of possible multiple sclerosis.  

In March 2003, the Veteran sought treatment from a private physician for continued weight loss of 35 pounds, epigastric discomfort, weakness, and shortness of breath.  The Veteran reported that he continued to smoke one pack per day.  The physician noted possible carcinoma and ordered computed tomography scans of the chest, abdomen, and pelvis.  A scan showed the presence of a five by four by five centimeter mass on the apical portion of the right lung.  A biopsy showed that the mass was non-small cell carcinoma.  Scans of the brain showed metastases from the primary lung tumor.  In July 2003, the attending physician noted that the disease was not curable because of the metastasis.  The Veteran was provided palliative radiation and chemotherapy.  None of the Veteran's private or VA clinicians noted an etiology of the lung cancer or any exposure to chemicals or asbestos.  

In August 2003, the RO received the Veteran's claim for service connection under the provisions of 38 U.S.C.A. § 1151.  He contended that VA clinicians failed to diagnose his lung cancer when he reported the loss of weight and other symptoms and that VA failed to inform him of the abnormalities noted in the February 2003 magnetic resonance image.  In December 2003, the RO received the Veteran's claim for service connection for lung cancer related to exposure to herbicide in service.  The Veteran died in January 2004.  The RO had not adjudicated either service connection claim at the time of the Veteran's death. 

In March 2004, the RO received the appellant's claim for Dependency and Indemnity Compensation including service connection for the cause of death and accrued benefits associated with claims made by the Veteran during his lifetime. 

In a September 2004 letter, the Director of the Fayetteville, North Carolina VA Medical Center noted the results of a review of the Veteran's history of treatment by a staff physician.  The Director summarized the history of VA care starting in 1991 with the first care for pulmonary symptoms in 1995.  The summary was detailed and consistent with that summarized by the Board above.  The letter included an undated review by a staff pulmonary specialist.  The specialist acknowledged that there was no follow-up to the January 2002 X-ray obtained 15 months prior to the diagnosis of lung cancer and that X-rays showed "a major abnormality in the right apical mass."  The physician concluded that the highly aggressive lung tumor "...may well have been the questionable apical mass noted [in January] 2002.   The physician further noted: 

Of note films of the R shoulder taken in December of 2001 are also, in retrospect, suggestive of a R lung mass.  By this time his lung cancer was diagnosed by tissue pathology he was clearly stage IV and beyond any hope of cure.  The important question is whether earlier diagnosis would have made a difference in outcome.  The tumor was aggressive and widely metastatic 15 months later.  Its presumed location made it difficult to detect by x-ray.  I think it is more likely than not that the disease was not curable a time of the January 2002 x-ray. 

The Director noted that the reviewing physician concluded that the Veteran's treatment was handled appropriately based on the signs and symptoms he expressed to the clinicians at the time of the visit.  However, the Director noted that there was no follow up to the abnormal chest X-ray as recommended by the radiologist in January 2002 and that further testing could have possibly lead to earlier clinical intervention.  No detailed medical rationale was provided by the reviewing physician or the Director.  Moreover, the record does not contain results of a right shoulder X-ray in December 2001 and would not have been concurrent with the lung cancer diagnosis in March 2003.  The physician did not address the significance of the February 2002 magnetic resonance image that suggested multiple sclerosis.  

In July 2011, the Board referred the case for an independent medical opinion.  In undated correspondence, a VA chief of pulmonary, critical care, and sleep medicine at another VA medical center noted a review of the file including the opinions of the VA physician and Director.  The physician noted that he was not able to review the actual chest X-ray and imaging scans but did review the evaluation reports.  The physician accurately summarized the key clinical encounters with the exception of the symptoms of clubbing noted in 1995.  The physician concluded that it was more likely than not that the right lung lesion noted in the January 2002 chest X-ray was the lung neoplasm diagnosed in March 2003 and that there was no follow up imaging "as would have been appropriate given the radiologist's impression."  The physician noted that the Veteran's visits to two different VA medical centers made medical follow up more difficult and the location of the tumor difficult to detect by X-ray.  Nevertheless the physician concluded that prompt follow up would have led to a diagnosis at an earlier stage. 

The Board notes that the Veteran was treated by the same VA medical center from December 2001 through May 2002 when he underwent right shoulder surgery providing several months for the appropriate follow up.  On the other hand, there were no respiratory or constitutional symptoms during this time until December 2002.  

The physician further concluded that he could not disagree with the VA physician who determined that the Veteran's tumor was incurable in January 2002 but acknowledged that there was inadequate evidence to evaluate that conclusion.  The physician noted that he could not determine whether the Veteran's death could have been prevented by an earlier diagnosis but that VA's failure to timely diagnose and intervene in the natural progression of the disease may have impacted overall survival and quality of life.  

The Board concludes that the Veteran did sustain an additional disability over the period of time he received VA medical care from 1995 until his death in 2004.   There is no lay or medical evidence that VA medical care caused the metastatic lung cancer.  However, all medical opinions on the course of treatment agree that earlier diagnosis and intervention was indicated, appropriate, and should have been made even though the disease was difficult to detect.  The Board concludes from these opinions that VA failed to diagnose and treat the existing tumor in January 2002; that VA medical providers exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) that the Veteran incurred an additional disability manifested as a shorter period of survival.  Consistent with the case law cited above, a shortened period of survival constitutes an additional disability.  

Moreover, there is some medical evidence both for and against whether earlier intervention would have prevented the Veteran's death.  The VA physician in September 2004 concluded that the tumor was incurable in January 2002 but provided a confusing and incomplete rationale, referring to X-rays in December 2001 and suggesting that the diagnosis was concurrent with right shoulder surgery in 2002.  The physician did not explain how an aggressive and inoperable tumor could not cause constitutional symptoms for 12 months and remain undetected for 15 months.  The Board places greater probative weight on the opinion of the VA physician in 2011 who noted that he could not disagree but found insufficient evidence to conclude that death could have been prevented.  

Therefore, resolving all doubt in favor of the appellant and the Veteran, the Board concludes that service connection under the provisions of 38 U.S.C.A. § 1151 for metastatic lung cancer, the cause of the Veteran's death is warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection under the provisions of 38 U.S.C.A. § 1151 for metastatic lung cancer, the cause of the Veteran's death, is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


